Order, Supreme Court, New York County (Edward J. McLaughlin, J.), entered on or about May 31, 2006, adjudicating defendant a level two sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant, who was assessed 120 points, which is 10 points over the threshold for a level three adjudication, and who received a downward departure to level two, seeks a further downward departure to a level one adjudication. We perceive no basis for a farther departure (see People v Guaman, 8 AD3d 545 [2004]). The Board of Examiners’ recommendation for a downward departure to level two took into account mitigating factors relating to the underlying sex crime, and defendant *424failed to show any other factors warranting a further departure. Concur—Lippman, P.J., Tom, Andrias and Saxe, JJ.